

Exhibit 10.2


SUPPLEMENT NO. 2 TO SECURITY AGREEMENT


SUPPLEMENT NO. 2 dated as of April 1, 2020 (this “Supplement”), to the Security
Agreement dated as of October 2, 2018 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Security Agreement”), among
Basic Energy Services, Inc., a Delaware corporation (the “Issuer”) and its
subsidiaries from time to time party thereto (together with the Issuer
collectively being the “Debtors”) and UMB Bank, N.A., in its capacity as
collateral agent (in such capacity and any successor in such capacity, the
“Collateral Agent”) for the benefit of the holders of the Secured Obligations.


A. Reference is made to (i) the Indenture dated as of October 2, 2018, (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Indenture”), among the Issuer, the other Debtors and UMB Bank, N.A., as
trustee (in such capacity, the “Trustee”) and collateral agent and (ii) the
Second Supplemental Indenture dated as of April 1, 2020 entered into by the
undersigned Restricted Subsidiaries (each, a “New Subsidiary” and collectively,
the “New Subsidiaries”) as required by Section 3.11 of the Indenture.


B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Security Agreement as
the context requires.


C. The Debtors have entered into the Security Agreement pursuant to the
requirements of the Indenture. Section 7.11 of the Security Agreement provides
that each Restricted Subsidiary of the Issuer that is required to become a
Debtor may become a Debtor under the Security Agreement by execution and
delivery of an instrument in the form of a supplement to the Security Agreement.
Each of the New Subsidiaries is executing this Supplement in accordance with the
requirements of the Indenture to become a Debtor under the Security Agreement as
required under the Indenture.


Accordingly, the Collateral Agent and each of the New Subsidiaries agree as
follows:


SECTION 1. In accordance with Section 7.11 of the Security Agreement, each New
Subsidiary by its signature below becomes a Debtor under the Security Agreement
and agrees to be bound by all terms, covenants and conditions thereunder with
the same force and effect as if originally named therein as a Debtor and such
New Subsidiary hereby (a) agrees to all the terms, covenants and provisions of
the Security Agreement applicable to it as a Debtor thereunder and (b)
represents and warrants that (i) with respect to representations and warranties
made by it under the Security Agreement that are not qualified by materiality,
such representations and warranties are true and correct in all material
respects, and (ii) with respect to the representations and warranties made by it
under the Security Agreement that are qualified by materiality, such
representations and warranties are true and correct in all respects, in each
case, on and as of the date hereof. In furtherance of the foregoing, each New
Subsidiary, as security for the payment and performance in full of the Secured
Obligations, does hereby grant to the Collateral Agent, for the benefit of the
holders of the Secured Obligations, a security interest in all such New
Subsidiary’s right, title and interest in and to the Collateral of such New
Subsidiary and expressly assumes all obligations and liabilities of a Debtor
under the Security Agreement. Each reference to a “Debtor” or “Debtors” in the
Security Agreement shall be deemed to include the New Subsidiaries. The Security
Agreement is hereby incorporated herein by reference.


SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the holders of the Secured Obligations that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.


SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of each of the New Subsidiaries and (b) the Collateral Agent has
executed a counterpart hereof. The exchange of copies of this Supplement and of
signature pages thereof by facsimile or PDF transmission shall constitute
effective execution and delivery of this instrument as to the parties hereto and
may be used in lieu of the original instrument for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.



--------------------------------------------------------------------------------





SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto, and hereby added to Schedule 3.3(a) to the
Security Agreement, is such New Subsidiary’s jurisdiction of organization, type
of legal entity, organizational identification number from the jurisdiction of
organization (if any), and the location of such New Subsidiary’s chief executive
office or sole place of business or principal residence, as the case may be, as
of the date hereof, (b) Schedule II attached hereto, and hereby added to
Schedule 3.3(b) to the Security Agreement, is the address of such New
Subsidiary, as of the date hereof, where all notices, requests and demands made
in writing shall be delivered, (c) set forth on Schedule III attached hereto,
and hereby added to Schedule 3.4 to the Security Agreement, is a true and
correct schedule of all Commercial Tort Claims, all Patents, Trademarks or
Copyrights, all Intellectual Property that is registered or for which an
application has been filed in the United States Patent and Trademark Office or
the United States Copyright Office and all vessels or aircraft of such New
Subsidiary as of the date hereof, (d) such New Subsidiary is the legal and
beneficial owner of the Pledged Equity set forth on Schedule IV attached hereto
and hereby added to Schedule 3.5(a) to the Security Agreement, and except as set
forth on Schedule IV and hereby added to Schedule 3.5(a) to the Security
Agreement, on the date hereof, the Pledged Equity constitutes all of the issued
and outstanding shares of stock or other equity interests of each of the
respective issuers thereof and no such issuer has any obligation to issue any
additional shares of stock or other equity interests or rights or options
thereto, (e) Schedule V attached hereto, and hereby added to Schedule 3.5(c) to
the Security Agreement, is a list of all of the Instruments issued to or held by
such New Subsidiary as of the date hereof, and (f) set forth on Schedule VI
attached hereto, and hereby added to Schedule 3.6 to the Security Agreement, is
a true and complete list of all Intellectual Property necessary for the conduct
of such New Subsidiary’s business as currently conducted that is owned by such
New Subsidiary in its own name on the date hereof by such New Subsidiary, such
Intellectual Property is valid, subsisting, unexpired and enforceable, has not
been abandoned and does not infringe the intellectual property rights of any
other Person in any material respect, and except as set forth on Schedule VI,
and hereby added to Schedule 3.6 to the Security Agreement, none of such
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such New Subsidiary is the licensor or franchisor.


SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.


SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.


SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.


SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.02 of the Security Agreement.


[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.







NEW SUBSIDIARIES:
C&J WELL SERVICES, INC., as a Debtor
By:
/s/ Keith L. Schilling
Name:Keith L. SchillingTitle:President and Chief Executive Officer



KVS TRANSPORTATION, INC., as a Debtor
By:
/s/ Keith L. Schilling
Name:Keith L. SchillingTitle:President and Chief Executive Officer





INDIGO INJECTION #3, LLC, as a Debtor
By:
/s/ Keith L. Schilling
Name:Keith L. SchillingTitle:President and Chief Executive Officer





UMB BANK, N.A., as Collateral Agent
By:
/s/ Shazia Flores
Name:Shazia FloresTitle:Vice President







--------------------------------------------------------------------------------



SCHEDULE I


ORGANIZATION & LOCATION INFORMATION






Debtor

Jurisdiction & Type of Organization

Organizational
ID#Chief Executive Officer, Sole Place of Business, or Principal ResidenceC&J
Well Services, Inc.Delaware corporation3933932801 Cherry Street, Suite 2100,
Fort Worth, TX 76102KVS Transportation, Inc.California corporationC1479113801
Cherry Street, Suite 2100, Fort Worth, TX 76102Indigo Injection #3, LLCTexas
limited liability company801537657801 Cherry Street, Suite 2100, Fort Worth, TX
76102







--------------------------------------------------------------------------------



SCHEDULE II


NOTICE INFORMATION






DebtorChief Executive Officer, Sole Place of Business, or Principal ResidenceC&J
Well Services, Inc.801 Cherry Street, KVS Transportation, Inc.Suite 2100 Fort
Worth, Texas 76102 Indigo Injection #3, LLCAttention:Telephone: (432) 620-5500
Telecopier: (432) 620-5501 Electronic Mail:DSchorlemer@BasicES.com







--------------------------------------------------------------------------------



SCHEDULE III


CERTAIN COLLATERAL


PATENTS/TRADEMARKS


Schedule VI to this Supplement is incorporated herein as if fully set forth
herein.








--------------------------------------------------------------------------------



SCHEDULE IV


PLEDGED EQUITY



PledgorPledged EntityCertificate #Number and Type of EquityPercentage of
SharesBasic Energy Services, Inc.C&J Well Services, Inc.*Shares of Common
Stock100%C&J Well Services, Inc.KVS Transportation, Inc. *Shares of Common
Stock100%C&J Well Services, Inc.Indigo Injection #3, LLC*Shares of Common
Stock100%



* The membership interest in each of the entities are not currently represented
by certificates issued to the membership interest owner.




--------------------------------------------------------------------------------



SCHEDULE V


INSTRUMENTS


[None.]






--------------------------------------------------------------------------------



SCHEDULE VI


INTELLECTUAL PROPERTY


Copyrights: [None.]


Copyright Licenses: [None.]


Trademarks: [None.]


Trademark Licenses: [None.]


Patents: [None.]


Patent Licenses: [None.]



